Title: To John Adams from Samuel Allyne Otis, 18 December 1788
From: Otis, Samuel Allyne
To: Adams, John


          
            Dear Sir
            Boston Decr 18th 1788
          
          I flattered myself my friends would have supported my election for the District of Suffolk but I am dissappointed, But long dissciplined in the School of adversity, dissappointment sitts the lighter upon my mind; Espesially, as I rather viewed this an object whereby I might gain subsistence rather than gratify my vanity. I think Sir I shall hardly be dissappointed in my expectations that you will be elected Vice President, in which situation you will have it in your power to assist me in the attainment of another object—
          The Clerk of the Senate or of the House would give me subsistence for “I want but little,” And I have reason to think Mr Thomson will decline the Secretarys department. If I fail in both these, I think I could discharge the office of Collector of excise naval officer, or the active offices at home or abroad, for I am a [“]Citizen of the world” litterally, And have all the World before me, with as little interest in it as at twenty one years old; after twenty years application being divested of property by a Composition with my Creditors, from whom however I have a full discharge.
          If I have any merits or pretensions I leave them to speak for themselves, After observing that many have enriched themselves in the public business, & in the same line in which I have been empoverished.
          I shall go to New York on Monday & shall be happy to execute your commands being / Your most obedt & / humble Sert
          
            Sam. A. Otis
          
        